TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00476-CV


Marie Carney Hossfeld, Appellant

v.

Brian Dean Sunshine, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 189,783-D, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant, representing herself pro se, has filed a second motion for extension of time
to file her brief.  She was initially granted one ninety-day extension, and now seeks to have the
deadline extended to April 21, 2011.  She explains that she is attempting to prepare her brief and is
also in discussions with an attorney who may agree to represent her.  Appellee, also proceeding
pro se, has filed a response objecting to the motion.  We hereby grant the motion for extension of
time, making the brief due April 21, 2011.  We caution appellant that no further extensions will be
granted and her failure to file a brief in compliance with the rules of appellate procedure, see Tex. R.
App. P. 38.1, will result in the immediate dismissal of the appeal for want of prosecution.  See id.
R. 42.3.

Before Justices Puryear, Pemberton and Rose
Filed:   March 11, 2011